DETAILED ACTION
Drawings
Some words in Figures 26, 29, 32, and 33 cannot be recognized.  Applicant is required to submit new Figures 26, 29, 32, and 33. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “at least one target analyte” should be “at least one target nucleic acid” in view of step a); and (2)  “in the first and the at least second location from the tissue sample” in step f) should be “in the first location and the at least second location from the tissue sample”. 
Claim 2 is objected to because of the following informality: “contacting the tissue sample with probes in step (a)” should be “said contacting the tissue sample with probes in step (a)”. 
Claim 9 is objected to because of the following informality: “performing the extension reaction of step (d) and step (e) comprises” should be “step (d) and step (e) comprise”. 
Claim 10 or 11 is objected to because of the following informality: “the sequencing” should be “the sequencing step”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing step a) of claim 1, does not reasonably provide enablement for spatially detecting at least one target analyte in a tissue sample using the methods recited in claims 1-19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for spatially detecting at least one target analyte in a tissue sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-19 encompass a method for spatially detecting at least one target analyte in a tissue sample comprising: a) contacting the tissue sample with probes comprising a target 
c) collecting the probes, or portions thereof, bound to the at least one target analyte in an at least second location of the tissue sample; d) performing an extension reaction to form extension products comprising the probes, or portions thereof, collected in step (b) and at least one nucleic acid sequence that identifies the first location of the tissue sample; e) performing an extension reaction to form extension products comprising the probes, or portions thereof, collected in step (c) and at least one nucleic acid sequence that identifies the at least second location of the tissue sample; and f) identifying the extension products produced in step (d) and step (e) by sequencing, thereby spatially detecting the at least one target analyte in the first and the at least second location of the tissue sample.

Working Examples
The specification provides working examples (see pages  28-42 of US 2021/0403998 A1, which is US Publication of this instant case) for: (1) Example 1-Two-Ended Adapter Ligation Method for 96 Multiplexed Samples; (2) Example Two-One-Ended Adapter Ligation Method for 96 Multiplexed Samples; (3) Example 3-Templated-Primer Extension Method for 96 Multiplexed Samples; (4) Example Four-Long Probe Hybridization Method for 96 Multiplexed Samples; (5) Example Five-Short Probe Hybridization Method for 96 Multiplexed Samples; (6) Example Six-Direct PCR Method for 96 Multiplexed Samples; (7) Example Seven-Spatially Detecting Target Analytes in a FFPE Sample; (8) Example Eight-Spatially Detecting Target Proteins in a Fluorescently Stained FFPE Sample; (9) Example Nine-Spatially Detecting Target RNAs in a FFPE Sample; (10) Example Ten-Spatially Detecting Target RNAs in Specific Sub-Regions of an ROI; and (11) Example Eleven-96-Plex Human Immuno-Oncology Panel. However, the specification provides no working example for spatially detecting at least one target analyte in a tissue sample using the methods recited in claims 1-19.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages  28-42 of US 2021/0403998 A1, which is US Publication of this instant case) for: (1) Example 1-Two-Ended Adapter Ligation Method for 96 Multiplexed Samples; (2) Example Two-One-Ended Adapter Ligation Method for 96 Multiplexed Samples; (3) Example 3-Templated-Primer Extension Method for 96 Multiplexed Samples; (4) Example Four-Long Probe Hybridization Method for 96 Multiplexed Samples; (5) Example Five-Short Probe Hybridization Method for 96 Multiplexed Samples; (6) Example Six-Direct PCR Method for 96 Multiplexed Samples; (7) Example Seven-Spatially Detecting Target Analytes in a FFPE Sample; (8) Example Eight-Spatially Detecting Target Proteins in a Fluorescently Stained FFPE Sample; (9) Example Nine-Spatially Detecting Target RNAs in a FFPE Sample; (10) Example Ten-Spatially Detecting Target RNAs in Specific Sub-Regions of an ROI; and (11) Example Eleven-96-Plex Human Immuno-Oncology Panel. However, the specification provides a guidance to show that at least one target analyte in a tissue sample can be spatially detected using the methods recited in claims 1-19. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to spatially detect at least one target analyte in a tissue sample using the methods recited in claims 1-19.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether at least one target analyte in a tissue sample can be spatially detected using the methods recited in claims 1-19. 
First, since the specification teaches that “[T]he present disclosure provides a method for spatially detecting at least one target analyte in at least one cell from a tissue sample comprising: (1) contacting at least one target analyte in at least one cell in a tissue sample with at least one probe comprising a target binding domain and an identifier oligonucleotide, wherein the identifier oligonucleotide comprises a first amplification primer binding site and a unique nucleic acid sequence which identifies the target analyte bound to the target binding domain; (2) providing a force to a location of the tissue sample sufficient to release the identifier oligonucleotide; (3) collecting the released identifier oligonucleotide; (4) hybridizing to the released identifier oligonucleotide a single stranded nucleic acid template, wherein the nucleic acid template comprises a region complementary to the unique nucleic acid sequence of the identifier oligonucleotide, a nucleic acid sequence which identifies the specific location of the tissue sample from which the identifier oligonucleotide was released, a nucleic acid sequence comprising a unique molecular identifier, a nucleic acid sequence complementary to a second amplification primer binding site and optionally, an affinity molecule; (5) extending the identifier oligonucleotide of step (4) to form an extension product complementary to the single stranded nucleic acid template, wherein the extension product comprises the identifier oligonucleotide, the nucleic acid sequence complementary to the nucleic acid sequence which identifies the specific location of the tissue sample from which the identifier oligonucleotide was released, the nucleic acid sequence complementary to the unique molecular identifier and the second amplification primer binding site; (6) amplifying the extension product produced in step (5); and (7) Identifying the released identifier oligonucleotide by sequencing the amplified products produced in step (6), thereby spatially detecting the at least one target analyte in the at least one cell in a tissue sample” (see paragraph [0022] of US 2021/0403998 A1, which is US Publication of this instant case), the specification clearly indicate that at least one probe comprises a target binding domain and an identifier oligonucleotide wherein the identifier oligonucleotide comprises a first amplification primer binding site and a unique nucleic acid sequence which identifies the target analyte bound to the target binding domain and a single stranded nucleic acid template comprises a region complementary to the unique nucleic acid sequence of the identifier oligonucleotide, a nucleic acid sequence which identifies the specific location of the tissue sample from which the identifier oligonucleotide is released. However, 
the scope of claim 1 is much broader than the scope of the teachings in the specification because claim 1 does not indicate that in extension products in step c), where at least one nucleic acid sequence that identifies the first location of the tissue sample comes from and in extension products in step d), where at least one nucleic acid sequence that identifies the at least second location of the tissue sample comes from.  Since claim 1 does not require that a first probe from the probes only specifically hybridizes to a first nucleic acid from the least one target analyte in the first location of the tissue sample, the at least one nucleic acid sequence that identifies the first location of the tissue sample only specifically hybridizes the first probe, a second probe from the probes only specifically hybridizes to a second nucleic acid from the least one target analyte in the second location of the tissue sample, and the at least one nucleic acid sequence that identifies the second location of the tissue sample only specifically hybridizes the second probe, if each of the probes can hybridize to both the first nucleic acid from the least one target analyte in the first location of the tissue sample and the second nucleic acid from the least one target analyte in the second location of the tissue sample, the at least one nucleic acid sequence that identifies the first location of the tissue sample does not hybridize the first probe and the at least one nucleic acid sequence that identifies the second location of the tissue sample does not hybridize the second probe, it is predictable how the at least one nucleic acid sequence that identifies the first location of the tissue sample can be used to identify the first location of the tissue sample and how the at least one nucleic acid sequence that identifies the second location of the tissue sample can be used to identify the second location of the tissue sample such that the at least one target analyte in the first location and the at least second location of the tissue sample cannot be spatially detected by identifying the extension products produced in step (d) and step (e) by sequencing. Furthermore, since it is known that macromolecules such as proteins, polysaccharides, and nucleic acids are simply too large and too charged or polar to pass through biological membranes (see “Large Molecules Cross Membranes via Vesicles”) and claim 1 does not require to permeabilize the cells of the tissue sample, if the cells of the tissue sample are not permeabilized, it is unpredictable how probes comprising a target binding domain can enter the cells of the tissue sample and hybridize to the nucleic acids of the at least one target analyte.
Second, since claim 8 does not require to contact the probes or portions thereof with the plurality of primers immobilized on the microscope slide, without contacting the probes or portions thereof with the plurality of primers immobilized on the microscope slide, it is unpredictable how the solid-phase amplification can be carried out in association with the microscope slide using the plurality of primers immobilized on the microscope slide as recited in claim 9. 
Third, since extension products in step c) of claim 1 comprises the probes, or portions thereof, collected in step (b) and at least one nucleic acid sequence that identifies the first location of the tissue sample, without indicating where at least one unique molecular identifier comes from, it is unpredictable how the extension products of step (d) in claim 12 can further comprise at least one unique molecular identifier. Furthermore, since extension products in step d) of claim 1 comprises the probes, or portions thereof, collected in step (c) and at least one nucleic acid sequence that identifies the at least second location of the tissue sample, without indicating where at least one unique molecular identifier comes from, it is unpredictable how the extension products of step (e) in claim 13 can further comprise at least one unique molecular identifier.
Fourth, since extension products in step c) of claim 1 comprises the probes, or portions thereof, collected in step (b) and at least one nucleic acid sequence that identifies the first location of the tissue sample, without indicating where at least one amplification primer binding site comes from, it is unpredictable how the extension products of step (d) in claim 15 can further comprise at least one amplification primer binding site. Furthermore, since extension products in step d) of claim 1 comprises the probes, or portions thereof, collected in step (c) and at least one nucleic acid sequence that identifies the at least second location of the tissue sample, without indicating where at least one amplification primer binding site comes from, it is unpredictable how the extension products of step (e) in claim 16 can further comprise at least one amplification primer binding site.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether at least one target analyte in a tissue sample can be spatially detected using the methods recited in claims 1-19. 

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step f) because it is unclear that the extension products produced in step (d) and step (e) are identified by sequencing what. Please clarify. 
Claim 2 is rejected as vague and indefinite because it is unclear that at least two probes are from the probes in claim 1 or not since the claim does not indicate the relationship between at the least two probes and the probes in claim 1. Please clarify. 

Conclusion
12.	 No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 12, 2022